Citation Nr: 0734389	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-14 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for diplopia secondary 
to multiple sclerosis.

3.  Entitlement to service connection for a pulmonary 
disorder.

4.  Entitlement to service connection for a middle ear 
disorder.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a left hip 
disability, secondary to a left ankle disability.

7.  Entitlement to service connection for a left knee 
disability, secondary to a left ankle disability.

8.  Entitlement to service connection for a low back 
disability, to include as secondary to a left ankle 
disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, son, and former spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1978, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for multiple sclerosis, diplopia secondary 
to multiple sclerosis, a pulmonary disorder, a middle ear 
disorder, a left ankle disability, a left hip disability, 
secondary to a left ankle disability, a left knee disability, 
secondary to a left ankle disability, and for a low back 
disability, secondary to a left ankle disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  




REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran asserts that he served in the Marine Corps 
Reserves from May 1975 to November 1975, and that he served 
in the Army ROTC from June 1979 to November 1984.  Of these 
periods, however, only the May 1975 to November 1975 service 
with the Marine Corps Reserves has been officially verified.  
In order to determine whether the veteran's claimed disorders 
were incurred in or aggravated by service, his second period 
of service must officially be verified.  Additionally, it 
does not appear that service medical records for the first of 
these periods have yet been associated with the claims file.  
Because VA is on notice that there are records that may be 
applicable to the veteran's claims and because these records 
may be of use in deciding the claims, these records are 
relevant and an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

VA treatment records are also outstanding.  Clinical records 
dated in July 2002 show that the veteran's symptomatology was 
not felt to be consistent with a diagnosis of multiple 
sclerosis, but rather to be suggestive of a functional 
overlay.  Neurological workup in April 2007, however, 
revealed symptoms of a differential that included multiple 
sclerosis.  VA records dated from June 2004 to April 2007 
have not yet been associated with the claims file.  Because 
these records may contain information pertinent to the 
veteran's claim for service connection for multiple 
sclerosis, they are relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Additionally, it appears that VA records 
dated from June 2004 to April 2007 may demonstrate treatment 
for a pulmonary disorder, and for orthopedic disabilities 
including disabilities of the left ankle, left hip, left 
knee, and low back.  Because these records may contain 
information pertinent to the veteran's claims for service 
connection for a pulmonary disorder, and for disabilities of 
the left ankle, left hip, left knee, and low back, they are 
also relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, private treatment records are outstanding.  In 
April 2007 testimony before the Board, the veteran reported 
that he had been receiving treatment for multiple sclerosis 
from George F. A. Aita, M.D. since the early 1990s.  A June 
1992 letter from Dr. Aita indicating that the veteran had 
recently been diagnosed with multiple sclerosis is of record.  
However, none of Dr. Aita's treatment records have yet been 
associated with the claims file.  Because these records are 
applicable to the veteran's claim for service connection for 
multiple sclerosis and may be of use in deciding the claim, 
these records are relevant and an attempt to obtain them 
should be made.

At his April 2007 hearing before the Board, the veteran also 
indicated that he was in receipt of Social Security 
Administration (SSA) disability benefits for multiple 
sclerosis.  The medical records upon which an award of Social 
Security disability benefits has been predicated are relevant 
to VA claims for service connection.  Murincsak v. Derwinski, 
2 Vet.App. 363 (1992); see also Collier v. Derwinski, 1 
Vet.App. 413 (1991).  As the records associated with the 
award of disability benefits have not yet been obtained, 
efforts to obtain such records should be made.  

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran contends that his multiple sclerosis had its clinical 
onset during his service.  In April 2007 testimony before the 
Board, the veteran reported in-service incidents involving 
frequent falls, vomiting, double vision, tingling in his 
upper and lower extremities, hearing loss, and frequently 
dropping items.  He asserts that these complaints are the 
initial manifestations of multiple sclerosis.  

A review of the veteran's service medical records reflects 
frequent complaints related to dizziness and nausea.  Post-
service medical records reflect that he was formally 
diagnosed with multiple sclerosis at least as early as June 
1992.  The veteran has not yet been afforded a VA examination 
with regard to his claim for service connection for multiple 
sclerosis.  It therefore remains unclear to the Board when 
the veteran's multiple sclerosis had its clinical onset and 
whether his symptoms of dizziness were initial manifestations 
of the disease.  The Board thus finds that a remand for an 
examination and opinion is necessary in order to fairly 
address the merits of this claim.

With regard to the veteran's claim for service connection for 
a middle ear disorder, the veteran's service medical records 
reflect that he was discharged from service in October 1978 
as a result of "chronic seasickness."  The veteran contends 
that his chronic seasickness was the result of an inner ear 
disorder.  Ear, nose, and throat examination prior to 
separation, however, revealed no abnormalities of the ears.  
Post-service medical records dated in February 2004 show that 
the veteran was treated for complaints of vertigo.  As the 
veteran was discharged from service for a chronic condition, 
the question before the Board is whether the veteran has a 
current disability related to the reason for his discharge 
from service.  As the veteran has not yet been provided a VA 
examination with respect to this claim, and the Board finds 
that an examination would be helpful in deciding the merits 
of his claim, a remand for an examination and opinion is 
necessary.

With regard to the veteran's claim for service connection for 
a left ankle disability, the veteran's service medical 
records reflect that on examination in July 1977 the veteran 
reported that he had sustained a fracture of his left ankle 
as a child.  Examination revealed a well-healed fracture of 
the left ankle that was not considered disabling, and the 
veteran was admitted for entry into active service.  Service 
medical records associated with the veteran's period of 
active service do not demonstrate treatment for left ankle 
problems.  However, records associated with subsequent 
service dated in June 1981 and thereafter show frequent 
treatment for swelling of the left ankle associated with a 
sprain.  Post-service records show that the veteran has been 
treated for complaints of left ankle pain.  As the veteran 
has not yet been afforded a VA examination with respect to 
this claim, it remains unclear whether the veteran's post-
service complaints are related to the complaints for which he 
was treated during service in 1981, including as to whether 
any pre-existing left ankle disability was aggravated as a 
result of the veteran's service.  Accordingly, a remand for 
an examination is necessary.

With regard to the veteran's claim for service connection for 
a low back disability, the veteran's service medical records 
reflect that in August 1976, prior to his entry into active 
service, the veteran was involved in a motorcycle accident in 
which he sustained a low back injury.  The veteran's service 
medical records reflect subsequent treatment for low back 
pain in August 1976.  Post-service medical records 
demonstrate that the veteran has been treated for complaints 
of low back pain.  However, as the veteran has not yet been 
afforded a VA examination with respect to this claim, it 
remains unclear whether the veteran's post-service complaints 
are related to the complaints for which he was treated during 
service, including as to whether any pre-existing low back 
disability was aggravated as a result of the veteran's 
service.  Accordingly, a remand for an examination is 
necessary.

Finally, with regard to the veteran's claims for service 
connection for left hip and left knee disabilities, and for 
service connection for diplopia secondary to multiple 
sclerosis, the Board finds that these claims are inextricably 
intertwined with the claim of service connection for a left 
ankle disability and the claim for service connection for 
multiple sclerosis because the resolution of those claim 
might have bearing upon the claims for service connection for 
left hip and knee disabilities and for multiple sclerosis.  
The appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all of the 
veteran's periods of active duty for 
training and inactive duty training in 
the Marine Corps Reserves, and the Army 
ROTC.  Additionally request that a 
search be conducted for all medical 
records (including copies) pertaining 
to his service in the Marine Corps 
Reserves from May 1975 to November 
1975, and in the Army ROTC from June 
1979 to November 1984.  If more details 
are required to conduct such search, 
the veteran should be asked to provide 
the necessary information.  All 
attempts to secure these records must 
be documented in the claims folder.

2.  Obtain and associate with the 
claims file VA records dated from June 
2004 to the present.

3.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
treatment for multiple sclerosis with 
George F. A. Aita, M.D from the Gary 
Methodist Hospital in Merrillville, 
Indiana, dated from 1992 to the 
present.  All attempts to secure these 
records must be documented in the 
claims folder.

4.  Obtain and associate with the 
claims file the veteran's Social 
Security records.

5.  After the above records have been 
obtained, schedule the veteran for a 
neurological examination for the 
purpose of determining whether the 
veteran meets the criteria for a 
diagnosis of multiple sclerosis, and, 
if so, to ascertain the approximate 
date of the clinical onset of the 
veteran's multiple sclerosis.  The 
claims file should be made available to 
and be reviewed by the examiner, and 
the examination report should reflect 
that the claims file was reviewed.  The 
examiner should review the complaints 
pertaining to dizziness in his service 
medical records, and carefully review 
similar complaints dated after the 
veteran's separation from service.  The 
examiner should specifically opine as 
to whether it is as likely as not (50 
percent probability or greater) that 
the veteran had ascertainable residuals 
related to a diagnosis of multiple 
sclerosis during service or within the 
first seven years after his separation 
from service.  A rationale for the 
opinion must be provided.  The examiner 
should reconcile the opinion with all 
other opinions of record.

6.  After the above records have been 
obtained, schedule the veteran for an 
ENT examination for the purpose of 
determining whether the veteran has a 
current diagnosis of an inner or middle 
ear disorder, or whether he has any 
current residual disability related to 
the "chronic seasickness" for which he 
was discharged from service.  The 
claims file should be made available to 
and be reviewed by the examiner, and 
the examination report should reflect 
that the claims file was reviewed.  The 
examiner should review the complaints 
pertaining to dizziness and persistent 
nausea in his service medical records, 
and carefully review similar complaints 
dated after the veteran's separation 
from service.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that the 
veteran has ascertainable residuals 
related to a diagnosis of chronic 
seasickness or whether any current 
disorder of the middle ear first 
manifested in service.  A rationale for 
the opinion must be provided.  The 
examiner should reconcile the opinion 
with all other opinions of record.

7.  After the above records have been 
obtained, schedule the veteran for a VA 
orthopedic examination for the purpose 
of rendering opinions as to whether the 
veteran had a pre-existing left ankle 
disability at the time of his entry 
into service, and if so, whether his 
pre-existing left ankle disability was 
aggravated or permanently worsened as a 
result of his service.  In this regard, 
the examiner should specifically 
consider service medical records 
demonstrating treatment for left ankle 
problems.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide opinions as to 
the following questions:

a.  Did the veteran have a left 
ankle disability at the time of his 
entry into service?  

b.  If the veteran did have a pre-
existing left ankle disability at 
the time of his entry into service, 
is it as likely as not (a 50 percent 
probability or greater) that the 
pre-existing left ankle disability 
was aggravated or permanently 
worsened as a result of the 
veteran's service?  In answering 
this question, the examiner should 
specifically comment as to whether 
the left ankle treatment in service 
may be considered a permanent 
worsening of a pre-existing 
condition, or whether this treatment 
was for a temporary exacerbation or 
natural progression of the left 
ankle disability.

c.  If the veteran did not have a 
left ankle disability prior to his 
entry into service, is it as likely 
as not (a 50 percent probability or 
greater) that any currently 
diagnosed left ankle disability is 
related to his periods of service?

d.  Is it as likely as not (50 
percent probability or greater) 
that the veteran's left knee and 
hip disabilities are etiologically 
related to any currently diagnosed 
left ankle disability?

8.  After the above records have been 
obtained, schedule the veteran for a VA 
orthopedic examination for the purpose 
of rendering opinions as to whether the 
veteran had a pre-existing low back 
disability at the time of his entry 
into service, and if so, whether his 
pre-existing low back disability was 
aggravated or permanently worsened as a 
result of his active service.  In this 
regard, the examiner should 
specifically consider service medical 
records demonstrating treatment for low 
back problems.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide opinions as to 
the following questions:

a.  Did the veteran have a low back 
disability at the time of his entry 
into service?  

b.  If the veteran did have a pre-
existing low back disability at the 
time of his entry into service, is 
it as likely as not (a 50 percent 
probability or greater) that his 
pre-existing low back disability was 
aggravated or permanently worsened 
as a result of the veteran's active 
service?  In answering this 
question, the examiner should 
specifically comment as to whether 
the left ankle treatment in service 
may be considered a permanent 
worsening of a pre-existing 
condition, or whether this treatment 
was for a temporary exacerbation or 
natural progression of the left 
ankle disability.

c.  If the veteran did not have a 
low back disability prior to his 
entry into service, is it as likely 
as not (a 50 percent probability or 
greater) that any currently 
diagnosed low back disability is 
related to his period of active 
service?

d.  Is it as likely as not (50 
percent probability or greater) 
that the veteran's low back 
disability is etiologically 
related to any currently diagnosed 
left ankle disability?

9.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

